Citation Nr: 9905310	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 until 
March 1975.

This appeal arises from December 1992 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland that, inter alia, denied 
service connection for a left elbow disability.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the issue.

The veteran testified before an RO hearing officer in 
September 1993.  Although in 1993 the veteran also requested 
a hearing before the Board, in March 1996 he withdrew his 
request.

In June 1996, the Board remanded the case to the RO for a VA 
examination and a nexus opinion.  In July 1996, the veteran's 
claims files were transferred to the Wilmington, Delaware RO.  
In June 1997, the Board again remanded the case to the RO for 
a VA examination and nexus opinion.


FINDINGS OF FACT

1.  There is no medical evidence of treatment for the left 
elbow during active service. 

2.  The record indicates a current left elbow disability 
diagnosed as chronic extensor tendonitis, mild symptomatic 
arthrofibrosis, chronic synovitis of the lateral aspect, and 
mild degenerative joint changes that have been linked by 
competent medical evidence to active service.





CONCLUSION OF LAW

A left elbow disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he 
checked "no" to any history of painful or "trick" shoulder or 
elbow on a report of medical history in March 1972.  In July 
1972, he complained of a one-year history of intermittent 
pain in the right elbow.  In December 1972, he checked "yes" 
to a history of painful or "trick" shoulder or elbow on a 
report of medical history.  A December 1974 treatment report 
notes the presence of a loose body in the area of the right 
elbow and requests an orthopedic consultation.  An orthopedic 
report of the right elbow followed; however, no mention was 
made of the left elbow.  In January 1975, the veteran checked 
"yes" to history of swollen or painful joints on a report of 
medical history.  The examiner noted painful right elbow, 
being treated, old fracture.  A March 1975 separation 
examination report is negative for complaint or finding of 
any elbow disorder, either left or right.

A July 1975 VA examination report indicates that the veteran 
reported a chipped right elbow and a similar problem with the 
left elbow.  The veteran reported previous right elbow 
trouble and noted "left began to do the same." 

In September 1975, the RO established service connection for 
a right elbow condition.  

In February 1976, the veteran submitted a claim for a left 
elbow condition.  He reported a loose body in the left elbow 
and indicated that he had not received any treatment for this 
condition during active service.

In April 1976, the RO received VA outpatient treatment 
reports indicating left elbow treatment in August 1975.  The 
August 1975 report notes that X-rays showed a loose body in 
the left elbow.

A May 1976 VA examination report indicates that the veteran 
reported a loose body in the left elbow.  The report 
indicates that he was to return to the VA hospital in June 
1976 for possible left elbow surgery.  The veteran reported 
that the left elbow essentially acted the same as the right 
elbow.  No left elbow diagnosis was given.  A May 1976 VA X-
ray report indicates that the veteran was post excision of 
chipped bone of the right elbow and that there was a history 
of loose body in the left elbow.  The X-rays showed no 
evidence of acute fracture or dislocation.  The joint space 
was intact.  

In August 1977, the veteran indicated that he had to cancel a 
January 1977 VA examination for both elbows because of a job 
conflict.  He requested that the examination be rescheduled.

In December 1978, the veteran reported that his right elbow 
was getting worse and again requested service connection for 
his left elbow.  In a December 1978 response, the RO 
requested that the veteran submit additional evidence showing 
that the claimed condition currently existed and that it had 
been in existence continuously since the time of discharge 
from active service.  

Subsequently, the veteran sent the RO a copy of a March 1975 
Department of the Army letter concerning the right elbow and 
a Department of the Army form that notes that the veteran was 
not to perform lifting for two weeks due to lateral 
epicondylitis.

In March 1979, the RO received VA outpatient treatment 
reports reflecting treatment for various disorders.  A 
December 1976 report indicates a reported history of pain and 
locking in both elbows. 

In May 1979, the RO informed the veteran by letter that an 
increased evaluation for the right elbow was denied.  The RO 
did not mention the left elbow claim. 

In March 1992, the veteran requested that his claim for both 
elbows be reopened.  He reported past treatment at the VA 
Medical Center (VAMC) in Hampton, Virginia.  

In response, the RO requested medical records from VAMC 
Hampton and also requested that the veteran furnish evidence 
of recent treatment.  VAMC Hampton indicated that it had no 
records concerning the veteran but did mention that the 
veteran had been admitted to their domiciliary unit as of 
February 1992.  

In a May 1992 statement, the veteran reported constant pain 
in both elbows.  He indicated that he had been told at VAMC 
Hampton that he had arthritis of both elbows.  He reported 
that he had undergone right elbow surgery at VAMC Wilmington 
in 1975.  His statement also reflects that he believed 
service connection to be in effect for both elbows at that 
time.  In May 1992, the veteran's representative indicated 
that the veteran's VA treatment reports were located at the 
VAMC in Wilmington, Delaware.  

In July 1972, the Wilmington VAMC indicated that they did not 
have any records concerning the veteran.

In August 1992, the veteran indicated that he was currently 
at the VAMC in Hampton, and that his VA doctor had told him 
that he had degenerative joint disease in both elbows.  

In November 1992, the RO received a February 1992 report from 
VAMC Hampton.  It indicates only that diagnoses of cocaine 
dependence and homelessness were made.

In June 1993, the veteran indicated that he was taking 
Indomethacin and Ibuprofen for elbow pain.  He reported that 
he injured both elbows during active service and that 1975 VA 
X-rays showed elbow injuries.

In July 1993, the veteran reported that in 1975, when VA X-
rays showed problems with both elbows, a VA doctor 
recommended surgery on both elbows.  The veteran reported 
that he agreed to right elbow surgery first and decided that 
he would delay left elbow surgery pending the outcome of the 
right elbow surgery.

In August 1993, the RO received the veteran's substantive 
appeal.  In his appeal, he indicated a desire for a hearing 
before the Board.

In September 1993, the veteran testified before an RO hearing 
officer that he underwent right elbow surgery in 1975 and 
that the VA surgeons also wanted to operate on the left elbow 
at that time too.  He indicated that while at Hampton VAMC in 
1992 he received pain medication for his elbows and several 
X-rays were taken.  He testified that he was then referred to 
orthopedics for elbow therapy.  He showed an elbow wrap that 
he was wearing on the right elbow.  He testified that he 
still had pain and locking of both arms.  He reviewed his in-
service work history as a diesel mechanic on Army tanks and 
equipment and of post-service right elbow surgery.  He also 
indicated that he would soon undergo a scheduled VA 
examination of both elbows.

In October 1993, the RO received treatment records from VAMC 
Wilmington.  A November 1978 report indicates that the 
veteran reported right elbow pain, especially when lifting.  
A September 1987 report indicates continued complaints of 
right elbow pain.

An October 1993 VA examination report indicates that the 
veteran had a well-healed surgical scar anteriorly on the 
right elbow, otherwise both elbows appeared to be normal.  
There was no swelling, fluid, heat or erythema.  Both elbows 
had marked tenderness to palpation, both medially and 
laterally, with mild crepitation on all movements.  No chips 
or fractures could be felt.  There was positive Tinel's sign 
of both elbows.  Range of motion of both elbows was to 130 
degrees of flexion, 0 degrees of extension, 75 degrees of 
pronation, and to 70 degrees of supination.  There was 
objective evidence of pain on all motions.  There was 
decreased pinprick and touch in the ulnar distribution, 
bilaterally.  There was mild weakness of the lumbrical 
muscles, bilaterally.  Left elbow X-rays showed no evidence 
of acute fracture, but there was an ossicle seen in the 
region of the olecranon fossa felt to be a possible cause of 
chronic pain.  Right elbow X-rays showed a bony fragment 
adjacent to the radial head.

In October 1993, the RO received additional service medical 
records and service department records that did not mention 
any left elbow complaints or treatment.  The records did 
indicate, however, that the veteran was a vehicle mechanic 
while in service.

In January 1994, the veteran requested service connection for 
bilateral nerve damage and arthritis of the elbows.  

In March 1994, the RO denied service connection for right and 
left elbow arthritis.

In approximately March 1994, the RO received medical reports 
from VAMC Wilmington, Delaware.  A January 1994 report notes 
bilateral elbow pain and a complaint of bilateral arm 
locking.  

In an April 1994 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a left elbow condition and 
denied an increased rating for the right elbow.  

In May 1994, the RO issued a supplemental statement of the 
case addressing denial of service connection for left elbow 
arthritis.

In November 1993, the RO received additional VA treatment 
reports of domiciliary care at VAMC Hampton during March 
through September 1992.  A March 1992 report notes a 
provisional diagnosis of degenerative joint disease of the 
bilateral elbows with worsening pain.

In February 1996, the RO informed the veteran that a hearing 
was scheduled for him at the RO.  In response, the veteran 
indicated that he was currently incarcerated and would not be 
able to attend his scheduled hearing.

In April 1996, the veteran's representative submitted claims 
for service connection for hearing loss, hemorrhoids, and 
chondromalacia of the knees.  The representative also 
reported that VA reports noted osteochondritis of the 
elbow(s) in August 1975 and in May 1976 a VA X-ray showed a 
loose body in the left elbow similar to the right elbow.  

In June 1996, the Board recharacterized the left elbow issue 
as a claim for entitlement to service connection for a 
disability of the left elbow to include arthritis and 
remanded the case for a VA examination and nexus opinion. 

In July 1996, the veteran essentially maintained that he did 
not desire to pursue a service connection claim for 
hemorrhoids.  He also reported that due to incarceration he 
would not be able to meet any scheduled VA examinations. 

In August 1996, the RO again denied service connection for a 
left elbow condition and found that a claim for service 
connection for right hearing loss and hemorrhoids was not 
well grounded.

Numerous letters from the veteran to the effect that his left 
elbow condition began during active service were received 
during 1996.

In June 1997, the Board re-characterized the issue on appeal 
as entitlement to service connection for a left elbow 
disability and remanded the case to the RO for a VA 
examination and nexus opinion.  

In January 1998, the veteran underwent a VA joints 
examination.  The examiner performed a review of the medical 
records in the claims files.  The examiner noted that the 
veteran's service medical records were negative for left 
elbow entries and that the first left elbow complaint was 
documented in December 1976.  During the examination, the 
veteran reported that his left elbow was more symptomatic 
than the right elbow and that he currently took over-the-
counter Tylenol.  The examiner noted fullness in the 
posterior lateral aspect of the lateral of the olecranon of 
the left elbow when compared to the right elbow.  There was 
painful but full range of motion with an audible click and 
very fine crepitation.  There was tenderness at the left 
elbow that increased with resistive extension of the wrist 
and the digits of the left hand.  No left elbow instability 
was found and muscle strength appeared to be good.  The left 
elbow diagnoses were chronic extensor tendonitis; mild 
symptomatic arthrofibrosis; chronic synovitis of the lateral 
aspect; and, consider post-traumatic degenerative joint 
disease or joint mice.  X-rays subsequently showed mild 
degenerative changes in the left elbow.

Concerning service connection for the left elbow, the 
examiner also had this to say:

Considering this claimant's history, his 
symptomatology about the left elbow would 
be related to the service activities.  He 
does not specifically identify a specific 
injury.  It would be from wear and tear.  
It would be more reasonable than not to 
consider symptoms developing also in the 
left elbow over and above which was noted 
in the records for the right elbow.  The 
claimant was right-hand dominant.  More 
symptoms would be noted in the right 
elbow.  This was the area that was 
treated.  

The left elbow was the non-dominant side.  
The left elbow did not develop symptoms 
initially as early as the right elbow nor 
were they as severe, according to the 
claimant's history.  It would be 
reasonable that the left elbow problems 
would be similar to the right elbow in 
that he did heavy work and would have to 
utilize both upper extremities, though 
naturally, the right more than the left 
since he was right hand dominant.

Considering the scenario that problems 
developed in the right elbow without any 
specific trauma, one would also expect 
some symptomatology, though to a lesser 
degree, in the left.  Most probably this 
is what happened.  

In April 1998, the RO again denied the claim for service 
connection for a left elbow condition on the basis that 
although the medical evidence favored the claim, the rating 
board lacked the authority to grant the claim where there was 
no evidence of treatment during active service.  

Subsequently, additional prison treatment reports showing 
various health problems and also additional letters from the 
veteran were received.  

II.  Legal Analysis

Initially, the Board notes that the veteran's service 
connection claim well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board is also satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coexistent with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service, as shown by service 
records, the official history of each organization in which 
he served, his medical records, and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  See 38 C.F.R. § 3.303(a) (1998).  

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).

The evidence of record shows that at various times since the 
veteran first submitted a claim for service connection for 
the left elbow in 1976, he has reported ongoing left elbow 
symptoms.  Medical reports dated in 1976 and subsequently do 
note a left elbow disorder.  In January 1998, the question of 
etiology of the left elbow disorder was first submitted to a 
medical examiner.  The examiner reviewed the claims file and 
determined that the current left elbow disorder was, in fact, 
related to active service.  The examiner also opined that it 
would be reasonable for such a disorder to manifest in the 
manner that was exhibited in this case, notwithstanding the 
fact that there may have been no record of a left elbow 
complaint during active service.  The examiner's opinion is 
well supported by contemporaneous clinical records and the 
circumstances of the veteran's service and the Board 
therefore finds that the favorable medical opinion is 
persuasive.  There being no medical evidence to the contrary, 
the Board further finds that after review and consideration 
of all of the evidence of record, and the veteran's 
testimony, the medical evidence favors the claim for service 
connection for a left elbow disability.  Hence the claim is 
granted.


ORDER

The claim for service connection for a left elbow disability 
is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

